IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD–0795–11



                     WILTON LARRON MAHAFFEY, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE TWELFTH COURT OF APPEALS
                       HENDERSON COUNTY

              M EYERS, J., filed a concurring opinion.

                               CONCURRING OPINION

       I agree with the majority that the court of appeals erred in holding that a driver

must use a lane-change signal when his lane merges with another lane. There are two

ways to deal with the issue in this case. The first way is logistically, which is how the

majority analyzes this issue: The lane in which Appellant was driving ended, so he was

not making a lane change, but rather merging into the only remaining lane. We could also

consider this issue from a legal standpoint. Because the sign said “Lane Ends, Merge
                                                                              Mahaffey–Page 2

Left” all drivers were being directed by the authority of the sign to enter the left lane.

This is equivalent to an officer directing traffic into another lane, which, as we all know,

would not require a lane-change signal. The driver in this case did not commit a traffic

violation and the officer did not have reasonable suspicion to stop him. With these

comments, I join the majority opinion.

                                                          Meyers, J.




Filed: April 25, 2012

Publish